DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8–18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Applicant’s election without traverse of 1–7, 19, and 20 in the reply filed on 11/28/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close spacing” in claim 1 is a relative term which renders the claim indefinite. The term “close spacing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 requires “said elastomeric fiber of said inner layer is spaced 1.5mm-5mm apart.”  It is unclear to the Examiner as to from what the elastomeric fiber of the inner layer is spaced.  The Examiner interprets the claim to mean the elastomeric fibers of the inner layer are spaced apart at a distance of 1.5–5 mm.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin  (US 2011/0174317 A1).
Martin discloses an elastic composite structure comprising at least two nonwoven substrates of substantially equal width; a plurality of equally-spaced threadlines between the nonwoven substrates forming an inner layer, wherein there at least eight threadlines per inch and are drafted under tension from about 4.5 to 5.5x; and a hot melt adhesive used to adhere the inner layer to the surface of the nonwoven substrates.  Martin ¶¶ 26, 29, 31.  At a rate of eight threadlines per inch and with equal spacing, the threadlines are spaced at intervals of 3.175mm.  The threadlines may be made from spandex.  Id. ¶ 21, 27, 30.  The elastic composite may be incorporated into a personal hygiene article.  Id. abstract.  










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Martin teaches that the inner layer of spandex threadlines may be drafted from about 4.5X to about 5.5X, however, it is known that typical process conditions from diaper components involve the use of spandex fiber at a draft between 3.5X and 4.5X.  Martin ¶¶ 6, 14.  
The Examiner takes the position that 4 is within the range of values encompassed by “about 4.5” because 4 is only about 11% less than 4.5 and a different of ~11% is reasonably envisaged by the term “about.”  Additionally, the ordinarily skilled inventor would have found it obvious to reduce the level of drafting in the Martin invention to within 3.5X to 4X because that level of drafting was known at the time to be used in the art of making diapers, which is listed as a use of the Martin composite.  Id. ¶ 39.
As set forth above, Martin teaches the use of spandex threadlines at a rate of eight threadlines per inch.  With equal spacing, an inner layer of elastomeric fiber having 10–700 ends and eight threadlines per inch would yield an inner layer having a width ranging from 1.25 inches to 87.5 inches.  Accordingly, because the nonwoven substrates of Martin have substantially the same width as the inner layer of spandex threadlines, an elastic composite structure of Martin having spandex threadlines at a rate of eight threadlines per inch and 10–700 ends as claimed would have a width ranging from 1.25 to 87.5 inches.  The Examiner takes that position that because the Martin composite is used to form a variety of articles such as ranging from bandages to bed sheets, the overall width and thereby extension the number of ends for the composite are dependent upon design choice.  Thus, it would have been obvious to the ordinarily skilled artisan to have made with elastic composite of Martin with 10–700 ends motivated by the desired final product in which the composite is incorporated.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786